Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Katherine S. Gaudry on 03/15/2022.
In the claims, amend the claims as indicated below:
1. (Currently amended) A computer-implemented method comprising: 
receiving an input that identifies an at least partial molecular composition of a biochemical environment, the at least partial molecular composition identifying a set of molecules; 
identifying a set of molecule nodes within a bipartite graph that represent the set of molecules, wherein the bipartite graph includes: a plurality of molecule nodes, wherein each molecule node of the plurality of molecule nodes represents a molecule, and wherein each molecule node of the plurality of molecule nodes includes a plurality of molecule metadata fields characterizing the molecule; 
the plurality of molecule nodes including the set of molecule nodes; 

a plurality of edges, wherein each edge of the plurality of edges associates a molecule node with a process node, wherein each edge of the plurality of edges characterizes a role of a molecule represented by the associated molecule node in a process represented by the associated process node; and wherein, for each process node of one or more process nodes of the plurality of process nodes, the process node is associated with a corresponding molecule node of the plurality of molecule nodes in a bidirectional manner so as to indicate that a molecule represented by the corresponding molecule node is both consumed and produced by a process represented by the process node;  27Attorney Docket No. 105328-1188654 Client Ref. X-50527-00-US-CON 
traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and 
generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment.
	8. (Currently amended) A system comprising: one or more data processors; and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including: 

identifying a set of molecule nodes within a bipartite graph that represent the set of molecules, wherein the bipartite graph includes: 
a plurality of molecule nodes, wherein each molecule node of the plurality of molecule nodes represents a molecule, and wherein each molecule node of the plurality of molecule nodes includes a plurality of molecule metadata fields characterizing the molecule; the plurality of molecule nodes including the set of molecule nodes;  29Attorney Docket No. 105328-1188654 Client Ref. X-50527-00-US-CON 
a plurality of process nodes, wherein each process node of the plurality of process nodes represents a process, wherein each process node of the plurality of process nodes includes a plurality of process metadata fields including at least a roles field, wherein the roles field defines a set of roles of molecules in the process; and a 
plurality of edges, wherein each edge of the plurality of edges associates a molecule node with a process node, wherein each edge of the plurality of edges characterizes a role of a molecule represented by the associated molecule node in a process represented by the associated process node; and wherein, for each process node of one or more process nodes of the plurality of process nodes, the process node is associated with a corresponding molecule node of the plurality of molecule nodes in a bidirectional manner so as to indicate that a node is both consumed and produced by a process represented by the process node; 
traversing the bipartite graph by predicting occurrence of a set of processes
based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and 
generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment.

9. (Currently amended) The system of claim 8,
wherein the one or more molecules includes at least one additional molecule not represented in the input.
10. (Currently amended) The system of claim 8,
wherein traversing the bipartite graph includes using a breadth-first search technique or a depth-first search technique.
11. (Currently amended) The system of claim 8,
wherein traversing the bipartite graph includes characterizing each of at least one of the set of molecules as a dead-end molecule that are not associated with a process of the plurality of processes, and wherein the one or more molecules identified in the result do not include the at least one of the set of molecules.
12. (Currently amended) The system of claim 8, wherein the result further identifies at least some of the set of processes.
system of claim 8, wherein the actions further include: determining that none of the plurality of molecule nodes represents a particular molecule of the set of molecules; and updating the bipartite graph to include a new molecule node that represents the particular molecule, wherein the traversal of the bipartite graph is performed using the updated bipartite graph.
14. (Currently amended) The system of claim 8, wherein the plurality of process nodes represent chemical and physical processes.
15. (Currently amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
receiving an input that identifies an at least partial molecular composition of a biochemical environment, the at least partial molecular composition identifying a set of molecules; 
identifying a set of molecule nodes within a bipartite graph that represent the set of molecules, wherein the bipartite graph includes: 
a plurality of molecule nodes, wherein each molecule node of the plurality of molecule nodes represents a molecule, and wherein each molecule node of the plurality of molecule nodes includes a plurality of molecule metadata fields characterizing the molecule; the plurality of molecule nodes including the set of molecule nodes; 
a plurality of process nodes, wherein each process node of the plurality of process nodes represents a process, wherein each process node of the plurality 
a plurality of edges, wherein each edge of the plurality of edges associates a molecule node with a process node, wherein each edge of the plurality of edges characterizes a role of a molecule represented by the associated molecule node in a process represented by the associated process node; and wherein, for each process node of one or more process nodes of the plurality of process nodes, the process node is associated with a corresponding molecule node of the plurality of molecule nodes in a 32Attorney Docket No. 105328-1188654Client Ref. X-50527-00-US-CONbidirectional manner so as to indicate that a molecule represented by the corresponding molecule node is both consumed and produced by a process represented by the process node;
traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and 
generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
in combination with the remaining elements as disclosed in Claim 1:
“traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment”.
The closest prior art, Blinov et al (US 2005/0042663 A1) discloses similar features of bipartite graph that presents a biochemical reaction network (in claim 8). However, Blinov et al do not explicitly teach:
“traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment”.
Another close prior art, Hoeng et al (US 2014/0114987 A1), discloses similar features of bipartite graph to represent reactions and compounds in a biological environment. However, Hoeng et al do not explicitly teach:
“traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“traversing the bipartite graph by predicting occurrence of a set of processes based on the set of molecule nodes, wherein a subset of the plurality of process nodes represents the set of processes; and generating a result based on the traversal, wherein the result identifies one or more molecules and that corresponds to a prediction of a presence of each of the one or more molecules in the biochemical environment”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165